Title: I. Samuel Blackden to Thomas Jefferson, 25 December 1790
From: Blackden, Samuel
To: Jefferson, Thomas



Dear Sir
Brussells Decemr. 25. 1789.

I was extremely sorry I had not the pleasure of paying you my respects before your departure from Paris, but my business detain’d me here much longer than I expected; it has however given me an opportunity of witnessing another revolution, more extraordinary than even that of France.
[You are sensible Sir that bickerings and disputes have arisen and subsisted for several years between the Belgic provinces and the emperour, which in the year 1787 induced the people to Arm and discipline themselves under the title of Volunteers; and in one instance they came to blows with the emperours troops, several People were kill’d in the Grand Place in this City, and the Patriots were quell’d for the Moment; their affairs were not ripe.
The beginning of last summer, their leader Mr. Vandernoot, and the committee of the Provinces Assembled in the Barony of Breda, where their deliberations coud not be interupted by the Austrian government, and from this place they corresponded with the Patriots in the different Provinces. They collected as many men as possible to form an Army but in so secret a manner did they conduct their business that the government gave no credit to the accounts which were daily circulated through the country. They affected to call them the Army in the Moon the Army imaginaire &c &c. However this Army in the Moon descended and surprized the fort of Lillo, where they found a few cannon and some small arms. The panic of the Government was instantly visible. The Gates of Brussells were shut, the inhabitants disarmed, 60 persons of the first rank and consequence imprisoned, all clubs and societies prohibited from meeting, and the streets broken up  to form barriers and ditches all over the City; the Cannon were placed upon the ramparts, and the Garrison consisting of more than five thousand, constantly employ’d in repairing the Works, and four thousand men collected from the different posts formed a flying camp, and marchd up and down the country, under the command of Genl. Schroeder.
Thus we continued several weeks, till at last Schroeder entered the small town of Tournhout, without having duly examined it, and was attack’d from all sides, from the cellars, the windows, the roofs, from Mills and from Churches by the inhabitants. He lost 600. men and five pieces of cannon, and was himself wounded. He made a shameful retreat or rather flight, and notwithstanding the hurry, so alert were his soldiers at pillage, they plunder’d several houses, where the[y] massacred the inhabitants men women and children to the Number of 40. which was nearly all that fell on the side of the patriots.
After this defeat they marched to Ghent, and joined the Garrison under the command of Genl. D’Arberg, where a terrible scene was exhibited, but as you will see it detailed in the pamphlet I shall pass it over with only saying I believe that account to be very just, and come to the affair of Brussels of which I have been a Witness.
Whether from a conviction in the government that they were pursuing a wrong mode with the people, or whether it was in consequence of Orders from Vienna is not known, but the begining of this month the Gates were set open, the people were inform’d their Arms woud be returned upon Application (few however Applied) and this was followed by the removal of the barriers and the discharge of the 60 persons who had been confin’d.
The people were exasperated to Madness by the insolence of the Soldiery, which was neither check’d nor punish’d by Dalton who commanded them, he had given out that he was provided for a three months seige and that he was determined to sustain it, and if at last he shoud be obliged to leave the place he would yeild it to plunder and reduce it to Ashes; nothing better coud be expected from this savage, who some years ago commanded in Wallachia, where he destroyed the poor wretches without Mercy, and hung some hundreds of the first nobility; in One instance thirty at a time upon the same tree, without any form or process. For this and other proofs of his ferocity he was sent here, to supersede Genl. Murray who old Kaunitze thought was too Mild. But as cowardice is the inseperable companion of cruelty, Mr. Dalton has proved that he possess’d the one in as great a degree as the other, as will  appear from what I shall add, which you may depend upon being the real truth of the matter. When the government began to relax in their severities, to open the gates, remove the barriers, return the Arms and release the Prisoners, to publish humiliating placards two or three in a day; the people perceived that they had found their mistake, and were actually affraid of the consequences, and those Measures instead of having the effect expected operated quite differently upon the people. They served to convince them of the weakness and fear of the government, and gave them a proper idea of their own strength, and this added to what they felt before prepared them for the Event which was to follow.
It is usual on Thursdays to perform grand Mass at the principal church call’d St. Gudule, and most of the city go there on that day to perform their devotions. It happened the 10th. of Decemr. was thursday, and after Mass a person took a Cockade from his Pocket and putting it upon a pole held it up to the People, they took the hint it spread like wildfire and before Night not a person was to be seen without one. However everything remained quiet, Dalton fired his alarm guns, and put his troops under Arms, and thus they continued till four oClock next day, when the people assembled from all quarters to take two pieces of cannon from the Main guard which was on the grand place. This guard consisted of 100. Men under the command of a Captain and 2 Subs. There are 7 Streets that come into the grand place, the patriots had by this time collected about two hundred people Arm’d, but without Order or command, and at five oClock the Attack commenced, the two peices of cannon were play’d alternately at each of those seven streets, not with grape or anything that is usual but with rivets, nails, old Iron, broken bottles &c. &c. and the soldiers fir’d much the same stuff from their Muskets, which is provd by the cartridges found in their boxes many of which I have seen. The firing continued seven hours without a moments intermission when Dalton having made a truce with the Baron Vanderhagen (who was called upon during the Night by the Patriots to command them) for the purpose, sent three hundred Men to bring off the guard, which they did about 2 oClock in the Morning. The firing then ceas’d and all things were quiet.—About 10 Clock the 12th. Dalton having drawn all his troops together Upon the square call’d the place Royale, proposed to quit the town provided the Patriots, who were now preparing to Attack him, woud engage to let him depart in peace but while his officers were Negociating with Mr. Vanderhagen and the Committee, the panic came stronger upon  him, and he went off suddenly towards Namur so that when the Officers returnd to the place Royale they found it Void; and As soon as the troops passed the Gate the desertion commenced, and before the Next Night one half of his Army were returned to Brussells who were kindly received.—Thus ended all the threats of Richard sans peur, which name his patriots had given him, the remains of his Army about 1200 men mostly Germans got to Luxembourg but he withdrew himself privately on the road and has not been heard of since. So precipitate was his flight that he left in the Caisse Militaire 2 Millions of florins, in Money; in the Tresor royal three Millions, 12 peices of heavy brass artillery 20 light peices, Arms and Accoutrements for 20 thousand Men, cloathing for 30 thousand and an immense quantity of flour and other provision, Ammunition and Forage, altogether to the Amount of about a Million sterling, besides this they took a great quantity of the like Articles at Ghent, at Malines where was the Grand Arsenal, at Mons, at Namur and at Louvain, so that they are provided with all that is necessary to Cloath and Arm Sixty thousand men which they are raising. The Province of Flanders has already compleated its quota, which is 20,000. Brabant has made much progress its quota is 17,000 so that the other seven provinces, to wit, Hanault, Luxembourg, Limbourg, Guildres, Mons, City of Antwerp, and Malines have only twenty three thousand to furnish among them, and such is the population of this Country and so roused are the people by injuries already felt and by the apprehension of what they must suffer shoud they once again fall under the domination of the House of Austria that they find no difficulty in picking their men. The deserters from the imperial Army (mostly born in the low countrys) give great Assistance in disciplining and instructing the recruits. They have a General Mr. Vandermershe who though I do not think him a Washington, has a good character, and much Merit. He is disinterested, cool, cautious, and brave, and about the Age of 65 years. He has seen service, and his conduct since he has had the command of the Patriot Army shews that he can Act either with the Vivacity of a frenchman, or the mill-horse motion of a German. From this state of their affairs, it shoud seem there is small prospect of those provinces ever coming again under the Austrian Yoke even shoud England, Prussia and Holland not lend them Assistance.
But instead of those powers remaining idle spectators, they are expected to declare for them as soon as they are in intire possession of the country, that is to say when they have gain’d the possession  of the Citadel of Antwerp and the Fortress of Luxembourg. This Opinion is very general, from a belief that England and Holland have furnished the money which was necessary for the business, and of which they have had such supplies as to enable them to pay down for everything they have had as well as paying their Army regularly 10 pence sterling ⅌ day.
What commercial advantages will arrive to America from this revolution it is not easy to point out at present but I think one may expect them to be considerable. The consumption of Rice, indigo, Tobacco, flaxseed, timber &c. is very considerable, and their Manufactures of coarse wolens and linnens, their silks, satins, laces &c. &c. will be afforded cheaper than from France or England and consequently a good exchange.
The inhabitants in general look up to America with veneration and respect. They consider her struggle and success as the first cause of the revolution in france, and of the recovery of their own liberty consequently not only the States but the Merchants, Manufacturers, &c. &c. in their individual capacities will receive with Open Arms any Proposals which Congress may think Proper to make; However I am but poorly qualified to judge what will or will not contribute to the Advantage of Nations].
I inclose you Sir a few Pamphlets upon the subject and Wishing health and every other blessing am with the highest respect and Esteem Dear Sir Your Most Obedient humble Servant,

S. Blackden

